Dorsey, J.,
delivered the opinion of this court.
The decree in this case must be reversed, if no other cause for reversal existed, on the ground of a want, of proper parties. The proceedings show that there were three executors of Richard Ragan, the testator, but one of whom appeared in the orphans court and answered the petition of the appellee, though all in their character as executors, had an equal interest in the matter in controversy, and in the decree passed by the court. But it must be reversed on another ground; the orphans court had no jurisdiction over the subject matter, in the manner in which the proceedings were brought before it. The petition was not filed by one having an interest in the estate of the deceased, as creditor, legatee or distributee, invoking the aid of the orphans court in compelling executors or administrators to charge themselves with assets of the deceased, improperly omitted from the inventory, nor was it an application by an executor or administrator to be discharged from liability, or to be allowed a credit in his accounts, settled before the orphans court, for property returned in the inventory, as a part of the deceased’s estate, when in fact it was the property of a third person. In such cases the orphans court has jurisdiction over the subject matter, and may rightfully adjudi*483cate between the parties. But tn a case like the present, where the only injury complained of, is the appraisement and insertion in the inventory of the deceased’s personal estate, property which belongs to a third person, he thereby has sustained no such injury or invasion of his rights as would entitle him to seek redress therefor in the orphans court, or any other judicial tribunal. If his possessory rights to the property are invaded, he must assert them before the appropriate judicial tribunals of the State, (of which the orphans court is notone,) in the same manner as if the injury complained of, (if injury it were,) had been perpetrated by any private individual.
The decree of the orphans court should be reversed, but without costs in this court, and the petition of the appellee, filed in the orphans court, be dismissed with costs in that court to the appellant.
JUDGMENT EEYERSED WITH COSTS